Jordan, Justice.
This is an appeal from an order holding appellant in contempt of court.
Appellant and appellee were divorced in Cobb County on January 26, 1976, and appellee wife was granted custody of the two minor children. Appellant failed to return the children after visitation with him in July 1977. Appellee filecfa habeas petition in the Probate Court of Cobb County, which was denied after a hearing. On August 5, 1977, she filed a citation for contempt against appellant in the Superior Court of Cobb County. After a hearing on August 12,1977, the trial court found that no petition for modification had been filed by either party; found appellant in contempt and ordered him to return the children to appellee. The order was entered September 5, 1977.
Appellant contends that the trial court erred in failing to advise counsel that said order had been signed in time to allow for the filing of a motion under Code Ann. § 81A-152 (b) and Code Ann. § 81A-152 (a); that the court erred in refusing to allow into evidence the habeas corpus proceedings in the Probate Court of Cobb County, and in effect holding the same to be a nullity.
We find no error in any of these contentions. The only question before the court was whether or not the appellant was in contempt of court for violation of the order of that court dated January 26, 1976. The trial court was authorized to so find and had jurisdiction to enter the order from which this appeal was taken. See Short v. Short, 230 Ga. 131 (196 SE2d 127) (1973).
Submitted December 2, 1977
Decided January 5, 1978
Rehearing (Denied January 18, 1978.
C. E. Thompson, for appellant.
Max Kaley, for appellee.

Judgment affirmed.


All the Justices concur.